Citation Nr: 1703627	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge from military service constitutes a bar to the payment of Department of Veterans Affairs benefits.

2.  Entitlement to service connection for residuals of compressed vertebrae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army from June 1972 to February 1975.  His DD Form 214 shows that he was discharged under other than honorable conditions.  The record contains an Administrative decision that holds this service is a bar to VA compensation benefits, but that he could qualify for medical treatment of a disorder that was incurred or aggravated in service.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Board raised the issue of whether the character of the appellant's discharge from military service constitutes a bar to the payment of VA benefits and remanded the case for the Agency of Original Jurisdiction (AOJ) to provide the appropriate statutory and regulatory notice for that issue to the appellant and readjudication the case.  The case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include an April 2014 written brief by the appellant's representative.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record shows the appellant reported in a June 2008 VA Form 21-4142 (Authorization to Disclose Information to VA) that he was treated for depression by Dr. Slomin of West Melbourne, Florida.  He also reported that he was "treated for depression since discharge by several physicians including Circles of Care of Melbourne, Florida."  While the evidentiary record includes the appellant's private treatment records from Dr. Slomin dated from August 2000 to August 2008, there is no indication of record that the AOJ made an attempt to obtain any outstanding private treatment records from Circles of Care in Melbourne, Florida dated since separation from service in 1975.  The Veteran's representative has argued that appropriate consideration has not been given to whether the Veteran was insane at the time of the questionable actions in service.  These records could arguably have impact on those contentions.  As a result an additional remand is needed to obtain these potentially relevant identified outstanding private treatment records.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016)). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private treatment facilities, other than Circles of Care, Inc. in Melbourne, Florida, at which he sought treatment for depression since separation from service.

Then, make appropriate efforts to obtain any outstanding records so authorized for release from Circles of Care, Inc. and any other facility identified by the Veteran.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


